Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2022 has been entered. 

Drawings Objection Withdrawal
Applicant’s interpretation of the drawings is acknowledged. Thus, the objection to drawings is withdrawn. 

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over DO (U.S. Patent Pub. No. 2018/0175024) of record, in view of Balakrishnan (U.S. Patent Pub. No. 2018/0269204).
	Regarding Claim 1
	FIG. 8 of DO discloses a vertical field effect transistor (VFET) cell implementing a VFET circuit comprising a plurality of circuits over a plurality of gate grids sequentially arranged in a cell width direction, the VFET cell comprising: a 1st circuit comprising at least one VFET (TR2/TR3), and provided over at least one gate grid (G82); and a 2nd circuit comprising at least one VFET (TR6/TR7), and provided over at least one gate grid (G83) formed on a left or right side of the 1st circuit, wherein a gate or a source/drain of the VFET of the 1st circuit disposed on a 1st gate grid among the gate grids is configured to share a gate signal or a source/drain signal input to a gate or a source/drain of the VFET of the 2nd circuit disposed on a 2nd gate grid among the gate grids, and wherein the 1st gate grid and the 2nd gate grid are disposed next to each other in the gate grids. 
DO fails to disclose “the gate of the VFET of the 1st circuit is configured to share the source/drain signal input to the source/drain of the VFET of the 2nd circuit”.
	FIG. 2C of Balakrishnan discloses a similar VFET cell, wherein the gate of the VFET of the 1st circuit (right) is configured to share the source/drain signal input to the source/drain of the VFET of the 2nd circuit (M1-M5). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of DO, as taught by Balakrishnan. The ordinary artisan would have been motivated to modify DO in the above manner for purpose of improving device density (Para. 2 of Balakrishnan).

Claims 1, 9 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. Patent No. 9,859,898) of record, in view of Bentley (U.S. Patent Pub. No. 2018/0145073).
	Regarding Claim 1
	FIG. 8 (annotated below) of Anderson discloses a vertical field effect transistor (VFET) cell implementing a VFET circuit comprising a plurality of circuits over a plurality of gate grids sequentially arranged in a cell width direction, the VFET cell comprising: a 1st circuit (1st) comprising at least one VFET, and provided over at least one gate grid; and a 2nd circuit (2nd) comprising at least one VFET, and provided over at least one gate grid formed on a left or right side of the 1st circuit, wherein a gate or a source/drain of the VFET of the 1st circuit disposed on a 1st gate grid (G5) among the gate grids is configured to share a gate signal or a source/drain signal of the VFET of the 2nd circuit disposed on a 2nd gate grid (G6) among the gate grids, and wherein the 1st gate grid and the 2nd gate grid are disposed next to each other in the gate grids.
 	Anderson fails to explicitly disclose “the gate of the VFET of the 1st circuit is configured to share the source/drain signal input to the source/drain of the VFET of the 2nd circuit”.
	FIG. 2 of Bentley discloses a similar VFET cell, wherein the gate (215) of the VFET of the 1st circuit (205/209) is configured to share the source/drain signal input to the source/drain (201/203) of the VFET of the 2nd circuit (207). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Anderson, as taught by Bentley. The ordinary artisan would have been motivated to modify Anderson in the above manner for purpose of forming SRAM of VFET (Para. 2 of Bentley).

    PNG
    media_image1.png
    489
    639
    media_image1.png
    Greyscale

	Regarding Claim 9
	FIG. 8 of Anderson discloses the VFET cell further comprises a 3rd circuit (T0-T7) comprising at least one VFET provided over at least one gate grid formed on the left or right side of the 1st circuit, the 1st circuit being placed between the 2nd and 3rd circuits, wherein a bottom source/drain region of the VFET of the 1st circuit and a bottom source/drain region of the VFET of the 3rd circuit are merged and connected to a power source or a ground source. 

	Regarding Claim 10
	Anderson discloses the VFET circuit forms a scan flip-flop circuit, wherein the 3rd circuit (T0-T7) comprises a 2-CPP clock inverter configured to receive a clock signal. Lin discloses the 1st circuit comprises a 1-contacted poly pitch (1-CPP) inverter; the 2nd circuit comprises a 3-CPP NOR circuit (NOR2_1, FIG. 7) configured to receive a reset signal [0026], and transmit an output signal to the 1st circuit forming an output circuit of the scan flip-flop circuit. 

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Anderson and Bentley, in view of Wu (U.S. Patent Pub. No. 2021/0104627) of record.
	Regarding Claim 8
	Anderson as modified by Bentley discloses Claim 1, wherein the 1st circuit (T10-T11) is a 1-contacted poly pitch (1-CPP) inverter comprising: a p-channel metal-oxide semiconductor (PMOS) VFET and an n-channel metal-oxide3 semiconductor (NMOS) VFET, the top source/drain regions of the PMOS VFET and the NMOS VFET are connected. 
Anderson as modified by Bentley fails to explicitly disclose “a top source/drain contact structure formed over top source/drain regions of the PMOS VFET and the NMOS VFET, and connecting the top source/drain regions in a direction crossing the cell width direction”.
	FIG. 19 of Wu discloses a similar VFET cell, comprising a top source/drain contact structure (238) formed over top source/drain regions of the PMOS VFET (204) and the NMOS VFET (206), and connecting the top source/drain regions in a direction crossing the cell width direction. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Anderson, as taught by Wu. The ordinary artisan would have been motivated to modify Anderson in the above manner for purpose of providing FinFET CPP (Para. 1 of Wu).

Claims 25-28 rejected under 35 U.S.C. 103 as being unpatentable over Bartling (U.S. Patent No. 8,829,963) of record, in view of Chuang (U.S. Patent No. 7,391,250), in view of Anderson
	Regarding Claim 25
	FIG. 1 of Bartling discloses a scan flip-flop circuit (100) formed of a plurality of transistors, the scan flip-flop circuit comprising: a scan-stage circuit (102) configured to receive at least one scan input signal (SD), at least one data signal (D1), at least one scan enable signal (SE), and at least one inverted scan enable signal (SEN); a master latch (104) comprising (FIG. 3) a 1st inverter (302) configured to receive an output signal of the scan-stage circuit, a master data path circuit (306) configured to receive an output signal of the 1st inverter, and a 2nd inverter (304) configured to receive an output signal of the master data path circuit, an output node of the 2nd inverter being connected to the output node (308) of the 1st inverter; a slave latch (108, FIG. 5) comprising a slave data path circuit (502) configured to receive an output signal of the 3rd inverter, and a 4th inverter (504) configured to receive an output signal of the slave data path circuit, an output node of the 4th inverter being connected to the output node of the 3rd inverter.
 Bartling fails to disclose the transistor cell is VFET cell; “a 3rd inverter configured to receive an output signal of the master data path circuit”; “an output node of the 4th inverter being connected to the output node of the 3rd inverter; and an output circuit configured to receive an output signal of the slave data path circuit”; a master data path circuit configured to receive at least one reset signal; and a slave data path circuit configured to at least one reset signal.
	FIG. 6 of Chuang discloses a similar transistor cell, comprising a master latch (660) comprising a 1st inverter (651) configured to receive an output signal of the scan-stage circuit, a master data path circuit (661), and a 2nd inverter (662), an output node of the 2nd inverter being connected to the output node of the 1st inverter; and a slave latch (670) comprising a 3rd inverter (652) configured to receive an output signal of the master data path circuit, a slave data path circuit (671), and a 4th inverter (672) configured to receive an output signal of the slave data path circuit, an output node of the 4th inverter being connected to the output node of the 3rd inverter; an output circuit (653-655) configured to receive an output signal of the slave data path circuit, wherein the master data path circuit configured to receive at least one reset signal (RB); and a slave data path circuit configured to at least one reset signal. 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Bartling, as taught by Chuang. The ordinary artisan would have been motivated to modify Bartling in the above manner for purpose of reducing power consumption (Col. 1, Lines 14-24 of Chuang).
	Bartling as modified by Chuang fails to disclose the transistor cell is VFET cell.
	FIG. 1 of Anderson discloses a similar transistor cell, wherein the transistor cell is VFET cell. 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Bartling, as taught by Anderson. The ordinary artisan would have been motivated to modify Bartling in the above manner for purpose of reducing device footprint (Col. 1, Lines 25-28 of Anderson).

	Regarding Claim 26
	FIG. 6 of Chuang discloses the 1st through 4th inverters is a tri-state inverter configured to receive a clock signal (CK) and an inverted clock signal (CKB) as gate signals; and the output circuit (653-655) comprises an inverter.
	
	Regarding Claim 27
	FIG. 6 of Chuang discloses the master data path circuit (661) is cross-coupled with the 2nd inverter (662) such that an output node of the master data path circuit is connected to an input node of the 2nd inverter, and an output node of the 2nd inverter is connected to an input node of the master data path circuit, and the slave data path circuit (671) is cross-coupled with the 4th inverter (672) such that an output node of the slave data path circuit is connected to an input node of the 4th inverter, and an output node of the 4th inverter is connected to an input node of the slave data path circuit.

	Regarding Claim 28
	FIG. 6 of Chuang discloses the master data path circuit (661) and the slave data path circuit (671) are each a NOR circuit.

Claims 29-31 rejected under 35 U.S.C. 103 as being unpatentable over Bartling, Chuang and Anderson, in view of Gurumurthy (U.S. Patent Pub. No. 2013/0173977)
	Regarding Claim 29
	Bartling as modified by Chuang and Anderson discloses Claim 27, wherein the master data path circuit comprises: two p-channel metal-oxide semiconductor (PMOS) vertical field effect transistors (VFETs, as modified by Anderson) connected in series between a power node (VDD1) and an input node of the 3rd inverter; and two n-channel metal-oxide semiconductor (NMOS)VFETs connected to each other between the input node of the 3rd inverter and a ground node, wherein the slave data path circuit comprises: two PMOS VFETs connected in series between the power node and an input node of the output circuit; and two NMOS VFETs connected to each other between the input node of the output circuit and the ground node.
	Bartling as modified by Chuang and Anderson fails to disclose “two n-channel metal-oxide semiconductor (NMOS)VFETs connected to each other in parallel”.
	FIG. 4 of Gurumurthy discloses a similar transistor cell, wherein two p-channel metal-oxide semiconductor (PMOS) vertical (as modified by Anderson) field effect transistors (442/444, 402/404), connected in series between a power node and an input node of the 3rd inverter; and two n-channel metal-oxide semiconductor (NMOS) vertical (as modified by Anderson) field effect transistors (446/448, 406/408) connected to each other in parallel between the input node of the 3rd inverter and a ground node. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Bartling, as taught by Gurumurthy. The ordinary artisan would have been motivated to modify Bartling in the above manner for purpose of improving device density and power consumption (Para. 2 of Gurumurthy).

	Regarding Claim 30
	FIG. 4 of Gurumurthy discloses in the master data path circuit, one of the two PMOS VFETs and one of the two NMOS VFETs are configured to receive the output signal of the 1st inverter, and the other of the two PMOS VFETs and the other of the two NMOS VFETs are configured to receive the reset signal; and in the slave data path circuit, one of the two PMOS VFETs and one of the two NMOS VFETs are configured to receive the output signal of the 3rd inverter, and the other of the two PMOS VFETs and the other of the two NMOS VFETs are configured to receive the reset signal.

	Regarding Claim 31
	Bartling discloses the scan flip-flop circuit does not comprise: a transmission gate; a non-symmetrical circuit in which a drain end of an even number of VFETs having the same polarity and connected in series is connected to a drain end of one or an odd number of VFETs having the same polarity as the even number of VFETs and connected in series, where a source end of the even number of VFETs and a source end of the one or odd number of VFETs are connected to a same power source or ground source; a serial circuit in which three or more VFETs are serially connected between a power node or ground node and an output node of the serial circuits which is a drain end of the serially connected VFETs; OR a power circuit in which a power source or a ground source is connected to the power circuit through only bottom source/drain regions VFETs when implemented in a VFET cell.

Claim Objection
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
Claim 20 is allowed.

Response to Arguments
Applicant’s arguments with respect to Claims 1 and 25 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892